Citation Nr: 0322375	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease due to claimed exposure to aviation fuel 
and/or mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

This appeal arises from an April 1997 decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, that determined that no new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) (previously claimed due 
to inhaling aviation fuel fumes).  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).  

In March 2000, the Board determined that the veteran's more 
recent claim was a new and separate claim for service 
connection for COPD due to claimed exposure to vesicant 
agents (mustard gas) but also determined that the new claim 
was inextricably intertwined with the claim for service 
connection for COPD due to other etiology.  

After two remands, in July 2002, the Board issued a decision 
denying the service connection claim.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the CAVC).  The 
parties submitted a joint motion for remand (JMFR) calling 
for additional development under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The parties requested that VA 
obtain a medical opinion addressing the likelihood that 
exposure to fuel fumes had caused the veteran's COPD.  In an 
order dated April 14, 2003, the CAVC vacated the Board 
decision and granted the JMFR.  


REMAND

The veteran desires that VA obtain a medical opinion 
addressing the likelihood that breathing fuel fumes during 
active service resulted in COPD.  He is willing to undergo an 
examination, if necessary, in conjunction with the requested 
medical opinion.  

Accordingly, this case is remanded for the following action:

1.  The RO should inform the veteran that 
VA will attempt to obtain a medical 
opinion to verify his claim that exposure 
to fuel fumes during active service led 
to COPD.  The RO should inform the 
veteran that he may submit any other 
evidence that tends to support his claim.

2.  The claims file should be sent to a 
VA Medical Center for an opinion, by a 
pulmonologist if possible, addressing the 
likelihood that exposure to aviation fuel 
fumes or gasoline fumes during active 
service led to COPD.  With respect to 
choosing an appropriate VA Medical 
Center, it appears that the veteran is 
treated at the Charleston, South 
Carolina, VA Medical Center.  

3.  The Board requests that the physician 
first review the claims file and then 
offer an opinion addressing whether it is 
at least as likely as not that exposure 
to fuel fumes during active service 
caused COPD.  The physician should note 
her/his review of the claims file in the 
report and should provide the requested 
opinion and a complete rationale in a 
legible report.  If no opinion can be 
offered, the physician should explain 
why.  The veteran may be re-examined, if 
necessary 

4.  After the above development has been 
completed, the RO must review the claims 
file to ensure that all notification and 
development action required by the VCAA 
are satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002). 

5.  If the requested benefit remains 
denied, the RO should issue a statement of 
the case addressing the denial of service 
connection for COPD.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case may be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


